                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


CHARLES DONELSON,                                  )
                                                   )
                        Plaintiff,                 )
                                                   )
                        vs.                        )
                                                   )    CASE NO. 15-94-SCW
SGT. D. HOLDER, JOHN DOE, DAVID                    )
HOLDER, DARREN WHITLEY, S.A.                       )
GODINEZ, DOUG STEPHENS,                            )
MICHAEL ACHISON, AIMEE LANG,                       )
DONALD STOLWORTHY, GLADYSE C.                      )
TAYLOR, and JOHN R. BALDWIN,                       )
                                                   )
                        Defendant(s).              )



                                 JUDGMENT IN A CIVIL CASE

       Defendant Sgt. D. Holder, John Doe, S.A. Godinez, and Michael Achison were dismissed on

April 23, 2015 by the filing of the Amended Complaint (Doc. 23).

       Defendant Donald Stolworthy was substituted on July 21, 2015 by an Order entered by

Magistrate Judge Stephen C. Williams (Doc. 64).

       Defendant Gladyse C. Taylor was substituted on September 8, 2015 by an Order entered by

Magistrate Judge Stephen C. Williams (Doc. 86).

       Defendant John R. Baldwin was dismissed on November 4, 2016 by the filing of the Amended

Complaint (Doc. 162).

       The remaining issues came before this Court for jury trial. The issues have been tried and the

jury has rendered its verdict (Doc. 269) in favor of Defendants David Holder, Darren Whitley, and

Aimee Lang and against Plaintiff Charles Donelson.

       THEREFORE, judgment is entered in favor of Defendants David Holder, Darren

Whitley, and Aimee Lang and against Plaintiff Charles Donelson.
                                                                                         Page 1 of 2
       Plaintiff shall take nothing from this action.

       The Plaintiff should take notice of the fact that he has 28 days from the date of this judgment

for filing a motion for new trial or motion to amend or alter judgment under Rule 59(b) or (e) of the

Federal Rules of Civil Procedure. These deadlines for motions under Rule 59 cannot be extended by

the Court. The Plaintiff should also note that he has 30 days from the date of this judgment to file a

notice of appeal. This period can only be extended if excusable neglect or good cause is shown.



       DATED this 30th day of October, 2018

                                               MARGARET M. ROBERTIE, CLERK

                                               BY: /s/ Angela Vehlewald
                                                     Deputy Clerk

Approved by /s/ Stephen C. Williams
            United States Magistrate Judge
                  Stephen C. Williams




                                                                                          Page 2 of 2
